585 F.2d 1326
Dorothy M. EZELL et al., Petitioners,v.MOBILE HOUSING BOARD et al., Respondents.
No. 78-8101.
United States Court of Appeals,Fifth Circuit.
Nov. 28, 1978.

Gregory B. Stein, J. U. Blacksher, Mobile, Ala., Jack Greenberg, O. Peter Sherwood, New York City, for petitioners.
Thomas M. Galloway, Sr., Mylan R. Engel, Vincent F. Kilborn, III, Mobile, Ala., for respondents.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that leave to appeal from the interlocutory order of the United States District Court for the Southern District of Alabama entered on February 22, 1978, is DENIED.  Because the district court has held an appropriate hearing on the issue of class certification, an appeal from the decertification order may ultimately be appropriate even if the individual representatives' claims are subsequently mooted, See Satterwhite v. City of Greenville (CA5, 1978), 578 F.2d 987, 995-996, as well as dissenting opinion of Judge Godbold, 578 F.2d at 999; Geraghty v. U. S. Parole Commission, 579 F.2d 238 (CA3, 1978), and Knable v. Wilson, 570 F.2d 957 (D.C.Cir., 1977); an interlocutory appeal is not allowable of right, Coopers & Lybrand v. Livesay, --- U.S. ----, 98 S. Ct. 2454, 57 L. Ed. 2d 351 (1978), and there has been no § 1292(b) certification.  See discussion in Coopers & Lybrand, supra, 98 S.Ct. at 2461.